Citation Nr: 1713833	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) status post coronary artery bypass prior to December 23, 2015, and a rating in excess of 60 percent thereafter.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968.

This appeal comes before the Board of Veteran's Appeals (Board) from March 2011 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2011 decision granted service connection for CAD status post coronary artery bypass and assigned an initial 10 percent rating.  In March 2015, the Board remanded this case for further development.  The February 2016 decision then increased the CAD status post coronary artery bypass disability rating to 60 percent, effective December 23, 2015.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal.  See Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a December 2010 statement, the Veteran said, "I'm not working now; my heart is worse."  However, the Board finds that this evidence is not specific enough to warrant a finding that the Veteran's disabilities prevent him from returning to work.  As such, TDIU has not been raised.

In March 2015, the Board remanded the appeal for further evidentiary development.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for CAD status post coronary artery bypass prior to December 23, 2015, and a  rating in excess of 60 percent thereafter.  The Board has determined that another remand is needed in this case.  While the additional delay is regrettable, it is deemed necessary in order to fairly decide the merits of the Veteran's claims.

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2015, the Board remanded the appeal to obtain a VA examination to assess the current severity of the Veteran's CAD.  The examiner was instructed to identify all present symptoms and manifestations attributable to the Veteran's service-connected CAD, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, DC 7005 (2014).  Specifically, the Board asked the examiner to provide, to the greatest extent possible, comprehensive information that addressed all components of the applicable rating criteria- to include an assessment of: (1) exercise capacity in terms of METs; (2) left ventricular function; (3) any evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG); and (4) any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.

Pursuant to the March 2015 remand directives, the RO obtained a VA examination in December 2015.  The examiner completed the appropriate Disability Benefits Questionnaire (DBQ), in which she indicated that the Veteran: (1) had a workload of greater than 3 METs, but not greater than 5 METs; (2) did not have any evidence of cardiac hypertrophy or dilation, based on a February 2014 EKG; and (3) experienced symptoms of dyspnea and fatigue during the indicated METs level of activity.  The examiner provided no measurements in the DBQ regarding the Veteran's left ventricular ejection fraction or any opinion about its function.  Despite her finding that the Veteran had no diagnosis of congestive heart failure (CHF), the examiner opined that continuous medication is required to control the Veteran's heart condition, including Carvedilol, Lisinopril, Simvastatin, and 81 mg Aspirin (ASA).  Ultimately, the examiner provided the following statement: "This Veteran is already SC for arteriosclerotic heart disease.  This condition is the same condition that resulted in a coronary artery bypass.  The Veteran claims Agent Orange Exposure, the VA has recognized Ischemic heart disease, which is also known as coronary artery disease or 'hardening of the arteries'; as a presumptive disease associated with exposure to Agent Orange or other herbicides during military service.  Medical Opinion is not required."    

First, the Board must address an unexplained inconsistency in the examiner's opinion.  Although the examiner opined that the Veteran does not have CHF, the evidence currently of record indicates that the Veteran has been consistently prescribed Carvedilol, in increasing dosages, as treatment "for heart failure."  In a December 2010 statement, the Veteran noted that he had been taking Carvedilol since 2005 for "treatment of mild to moderate congestive heart failure."  A September 2010 record from Tampa VA Medical Center (VAMC) lists the prescription of one 3.125 mg tablet of Carvedilol twice per day.  Records from Tampa VAMC indicate that, spanning February 2011 to May 2012, the Veteran's dosage was increased to one-half of a 6.25 mg tablet of Carvedilol, twice per day, "for heart failure."  Records from Tampa VAMC further indicate that, spanning October 2012 to December 2014, the Veteran's dosage was increased to one-half of a 12.5 mg tablet of Carvedilol, twice per day, "for heart failure."  This inconsistency suggests to the Board that the examiner's opinion may be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Clarification is necessary upon remand.

Second, the examiner neither discussed the Veteran's history of left ventricular ejection fraction (LVEF) measurements nor took a new measurement during the December 2015 examination.  A November 2005 record from San Ramon Medical Center noted a "[h]istory of congestive heart failure."  A January 2011 record from Tampa VAMC lists a LVEF of 55 to 60 percent, based on an August 2007 test.  A February 2014 record from Tampa VAMC states that the LVEF is "grossly normal," based on a "normal" exercise tolerance test (ETT) in 2011.  A May 2014 record from Tampa VAMC states that the LVEF is "grossly normal," but also based it on an April 2011 ETT.  The Board again highlights the December 2012 statement in which the Veteran indicated that his health was deteriorating.  Given the amount of time since the last LVEF examination and the indication of worsening disability, clarification is necessary upon remand.  In light of these deficiencies, this matter must be remanded for a new examination and opinion to ensure compliance with the previous remand.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the Veteran should be afforded the opportunity to identify information as to all VA and non-VA health care providers from whom he has sought cardiac treatment; all outstanding treatment records should be associated with the claims file and considered upon readjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Request information from the Veteran as to all VA and non-VA health care providers from whom he has sought cardiac treatment.  Obtain any outstanding records from appropriate sources.  If no additional records are available, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Once the information has been received, obtain all identified records (not already of record) and associate them with the claims folder.

All efforts to obtain VA records will continue until it is reasonably certain that further attempts to obtain them would be futile.  In regard to all records sought, the Veteran and his representative must be provided the following information: (1) the identity of the records VA could not obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(4)(e)(i-iv) (2016).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected CAD.  

The contents of the entire, electronic claims file, to include a complete copy of this Remand, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include METs and ejection fraction measurements) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings (to include symptoms experienced on diagnostic testing), should be reported in detail.

Following the examination of the Veteran and review of the claims file, the examiner should furnish an opinion with respect to the following questions:

 a)  Identify all symptoms and manifestations attributable to the Veteran's service-connected CAD status post coronary artery bypass since December 23, 2015, to the present.

b)  Identify all workload measurements, using METs, since December 23, 2015, to the present, and whether any of these instances resulted in dyspnea, fatigue, angina, dizziness, or syncope.

c)  Identify all LVEF measurements since December 23, 2015, to the present, and whether these measurements constitute left ventricular dysfunction.  Specifically discuss the Veteran's private and VA medical records- to include the Tampa VAMC records dated January 2011, February 2014, and May 2014- which show a history of congestive heart failure.

d)  Identify whether the Veteran presently requires or has required continuous medication or a pacemaker since December 23, 2015.

e)  Identify whether the Veteran presently has or has had cardiac hypertrophy or dilatation (on EKG, echocardiogram, or X-ray) since December 23, 2015.

f)  Identify whether the Veteran presently has or has had more than one episode of acute congestive heart failure in a one year span since December 23, 2015.

g)  Identify whether the Veteran presently has or has had chronic congestive heart failure since December 23, 2015.

h)  Explain the discrepancy between the December 2015 finding that the Veteran does not have CHF and his prescription of Carvedilol, in increasing dosages, as treatment "for heart failure."  Specifically discuss the above-mentioned December 2010 statement from the Veteran and the records from Tampa VAMC dated September 2010, February 2011 through May 2012, and October 2012 through December 2014.  

i)  Identify any functional impacts that the Veteran presently has or has had from his CAD status post coronary artery bypass since December 23, 2015.

The examiner should set forth all examination findings and testing results, along with complete rationales for the conclusions reached.  The examination report should include discussion of the Veteran's documented medical history and assertions.

3.  After the development requested above has been completed, the AOJ should again review the comprehensive record, to include any recent treatment and evaluation records identified by the Veteran.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

